
	
		II
		109th CONGRESS
		2d Session
		S. 3704
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  staff working with developmentally disabled individuals to call emergency
		  services in the event of a life-threatening situation.
	
	
		1.Short titleThis Act may be cited as Danielle's Act.
		2.Requirement of
			 Staff Working with Developmentally Disabled Individuals to Call Emergency
			 Services in the Event of a Life-Threatening Situation
			(a)RequirementSection 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)) is amended—
				(1)in paragraph (69),
			 by striking and at the end;
				(2)in
			 paragraph (70), by striking the period at the end and inserting ;
			 and; and
				(3)by inserting after
			 paragraph (70) the following new paragraph:
					
						(71)provide, in
				accordance with regulations of the Secretary, that direct care staff providing
				health-related services to a individual with a developmental disability or
				traumatic brain injury are required to call the 911 emergency telephone service
				or equivalent emergency management service for assistance in the event of a
				life-threatening emergency to such individual and to report such call to the
				appropriate State agency or
				department.
						.
				(b)Effective
			 DateThe amendments made by subsection (a) take effect on January
			 1, 2007.
			
